Exhibit 10.42

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

APPENDIX A - ISRAEL

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

Boaz Edan

   

                                                                               
                     

   

                                                                               
                     

 

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the DSP Group, Inc. 2001 Stock Incentive Plan, as amended from time to time (the
“Plan”), the Appendix A – Israel to the Plan (the “Appendix”) and the Stock
Option Award Agreement (the “Option Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan and the Appendix
shall have the same defined meanings in this Notice.

 

Award Number

                                        
                                                              

Date of Award

                                        
                                                              

Vesting Commencement Date

                                        
                                                              

Exercise Price per Share

 

$                                                                               
                  

Total Number of Shares Subject

to the Option (the “Shares”)

 

                                                                               
                     

Total Exercise Price

 

$                                                                               
                  

Type of Option:

 

Approved 102 Option:

   

Capital Gain Option (CGO) ; or

   

Ordinary Income Option (OIO)

   

Unapproved 102 Option

   

3(i) Option

Expiration Date:

                                        
                                                              

Post-Termination Exercise Period:

 

Three (3) Months

 

Vesting Schedule:

 

Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan, the Appendix and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 6.25% of the Shares subject to the Option shall
vest at the end of each three (3) month period thereafter.



--------------------------------------------------------------------------------

In the event the Grantee’s Continuous Service is terminated (a) by the Company
without Cause or (b) as a result of the Grantee’s death or Disability, the
Option shall become fully vested and exercisable for all of the Shares at the
time represented by the Option.

 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days. Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Option shall be extended by the
length of the suspension.

 

In the event of the Grantee’s change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Option shall continue only to the extent determined by the Administrator as
of such change in status.

 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Appendix and the Option Agreement.

 

DSP Group, Inc.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, THE PLAN OR THE APPENDIX SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE RIGHT OF THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS
SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT WILL.

 

2



--------------------------------------------------------------------------------

The Grantee acknowledges receipt of a copy of the Plan, the Appendix and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, the Appendix and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Appendix and the
Option Agreement. The Grantee hereby agrees that all disputes arising out of or
relating to this Notice, the Plan, the Appendix and the Option Agreement shall
be resolved in accordance with Section 13 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

Signed:

 

 

--------------------------------------------------------------------------------

            Grantee

 

 

3



--------------------------------------------------------------------------------

Award Number:             

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

APPENDIX A - ISRAEL

 

STOCK OPTION AWARD AGREEMENT

 

1. Grant of Option. DSP Group, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”), the Company’s 2001 Stock Incentive
Plan, as amended from time to time (the “Plan”), and the Appendix A – Israel to
the Plan (the “Appendix”), which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan and the Appendix shall
have the same defined meanings in this Option Agreement.

 

2. Exercise of Option.

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan, the Appendix and this Option Agreement. The
Option shall be subject to the provisions of Section 11 of the Plan relating to
the exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Related Entity Disposition. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator. In no event
shall the Company issue fractional Shares.

 

(b) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, and such other provisions as may be required by the
Administrator. The Exercise Notice shall be signed by the Grantee and shall be
delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in Section
3(d), below.

 

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(a) cash;

 

1



--------------------------------------------------------------------------------

(b) check;

 

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

 

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

 

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

 

5. Termination or Change of Continuous Service. In the event the Grantee
voluntarily terminates his or her Continuous Service, the Grantee may, to the
extent otherwise so entitled at the date of such termination (the “Termination
Date”), exercise the Option during the Post-Termination Exercise Period. In the
event the Grantee’s Continuous Service is terminated by the Company without
Cause (also the “Termination Date”), the Option shall become fully vested and
exercisable for all of the Shares at the time represented by the Option and the
Grantee may exercise the Option within two (2) years after the Termination Date
(but in no event later than the Expiration Date). In the event of termination of
the Grantee’s Continuous Service for Cause, the Grantee’s right to exercise the
Option shall, except as otherwise determined by the Administrator, terminate
concurrently with the termination of the Grantee’s Continuous Service (also the
“Termination Date”). In no event shall the Option be exercised later than the
Expiration Date set forth in the Notice. In the event of the Grantee’s change in
status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and vesting of the
Option shall continue only to the extent determined by the Administrator as of
such change in status. Except as provided in Sections 6 and 7 below, to the
extent that the Grantee is not entitled to exercise the Option on the
Termination Date, or if the Grantee does not exercise the Option within the time
specified herein, the Option shall terminate.

 

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Option shall become fully
vested and exercisable for all of

 

2



--------------------------------------------------------------------------------

the Shares at the time represented by the Option and the Grantee may exercise
the Option within two (2) years after the Termination Date (but in no event
later than the Expiration Date). If the Grantee does not exercise the Option
within the time specified herein, the Option shall terminate.

 

7. Death of Grantee. In the event of the Grantee’s death, the unvested portion
of the Option then in effect (if any) shall become fully vested and exercisable
and the Grantee’s estate, or a person who acquired the right to exercise the
Option by bequest or inheritance, may exercise the Option within two (2) years
after the date of death (but in no event later than the Expiration Date). If the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

8. Non-Transferability of Option and Shares.

 

(a) The Option may not be transferred in any manner other than by will or by the
laws of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee. As long as the Option or Shares purchased pursuant
thereto is held by the Trustee on behalf of the Grantee in accordance with
Section 4 of the Appendix, all rights of the Grantee over the Shares are
personal, cannot be transferred, assigned, pledged or mortgaged, other than by
will or laws of descent and distribution.

 

(b) If the Option is an Approved 102 Option, subject to the provisions of
Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, the Grantee shall not be entitled to sell or release from trust any
Share received upon the exercise of an Approved 102 Option and/or any Share
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the Holding Period required under
Section 102 of the Ordinance.

 

(c) If the Option is an Unapproved 102 Option and the Grantee ceases to be an
Employee of the Company or any Affiliate, the Grantee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, all in accordance with the provisions of Section
102 and the rules, regulation or orders promulgated thereunder.

 

9. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.

 

10. Taxes.

 

(a) Any tax consequences arising from the grant or exercise of the Option, from
the payment for the Shares covered thereby or from any other event or act (of
the Company and/or its Affiliates, the Trustee or the Grantee), hereunder, shall
be borne solely by the Grantee. The Company and/or its Affiliates and/or the
Trustee shall withhold taxes according to the requirements under the applicable
laws, rules, and regulations, including withholding taxes at the source.
Furthermore, the Grantee hereby agrees to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such taxes and any interest and penalties thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such taxes from any payment made to the Grantee.

 

3



--------------------------------------------------------------------------------

(b) The Grantee will not be entitled to receive from the Company and/or the
Trustee any Shares allocated or issued upon the exercise of the Option prior to
the full payment of the Grantee’s tax liabilities arising from the grant of the
Options and/or the issuance of the Shares upon the exercise of the Option. For
the avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Grantee until all payments required to be
made by the Grantee have been fully satisfied.

 

(c) With respect to Approved 102 Options, the Grantee hereby acknowledges that
he or she is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitations the type of Option
granted hereunder and the tax implications applicable to such grant. If the
Option is an Approved 102 Option, the Grantee accepts the provisions of the
trust agreement signed between the Company and the Trustee, attached as Exhibit
B hereto, and agrees to be bound by its terms.

 

11. Entire Agreement: Governing Law. The Notice, the Plan, the Appendix and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and the Notice and the Option Agreement may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee. Nothing in the Notice, the Plan, the Appendix and this Option
Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties. The Notice, the Plan,
the Appendix and this Option Agreement are to be construed in accordance with
and governed by the internal laws of the State of Israel without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Israel to the rights
and duties of the parties. Should any provision of the Notice, the Plan, the
Appendix or this Option Agreement be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

12. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

 

13. Dispute Resolution. The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan,
the Appendix and this Option Agreement. The Company, the Grantee, and the
Grantee’s assignees (the “parties”) shall attempt in good faith to resolve any
disputes arising out of or relating to the Notice, the Plan, the Appendix and
this Option Agreement by negotiation between individuals who have authority to
settle the controversy. Negotiations shall be commenced by either party by
notice of a written statement of the party’s position and the name and title of
the individual who will represent the party. Within thirty (30) days of the
written notification, the parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve

 

4



--------------------------------------------------------------------------------

the dispute. If the dispute has not been resolved by negotiation, the parties
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan, the Appendix or this Option Agreement shall be brought in the
courts of Tel-Aviv, Israel and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the Israeli mail by certified mail (if the parties are within Israel)
or upon deposit for delivery by an internationally recognized express mail
courier service (for international delivery of notice), with postage and fees
prepaid, addressed to the other party at its address as shown beneath its
signature in the Notice, or to such other address as such party may designate in
writing from time to time to the other party.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

DSP GROUP, INC. 2001 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

DSP Group, Inc.

3120 Scott Boulevard

Santa Clara, CA 95054

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                         ,         
the undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option
to purchase                  shares of the Common Stock (the “Shares”) of DSP
Group, Inc. (the “Company”) under and pursuant to the Company’s 2001 Stock
Incentive Plan, as amended from time to time (the “Plan”), and the Stock Option
Award Agreement (the “Option Agreement”), the Appendix A – Israel to the Plan
(the “Appendix”) and Notice of Stock Option Award (the “Notice”) dated
                        ,             . Unless otherwise defined herein, the
terms defined in the Plan and the Appendix shall have the same defined meanings
in this Exercise Notice.

 

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan, the Appendix and the Option
Agreement and agrees to abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

 

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(d) of the Option Agreement.

 

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

1



--------------------------------------------------------------------------------

6. Taxes. The Grantee agrees to satisfy all applicable tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

 

8. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.

 

9. Dispute Resolution. The provisions of Section 13 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.

 

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Israel without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of Israel to
the rights and duties of the parties. Should any provision of this Exercise
Notice be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the Israeli mail by certified mail (if the parties are within Israel)
or upon deposit for delivery by an internationally recognized express mail
courier service (for international delivery of notice), with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

 

13. Entire Agreement. The Notice, the Plan, the Appendix and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and the Notice, the Option Agreement and this Exercise Notice may not be
modified adversely to the Grantee’s interest except by means of a writing signed
by the Company and the Grantee. Nothing in the Notice, the Plan, the Appendix,
the Option Agreement and this Exercise Notice (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.

 

2



--------------------------------------------------------------------------------

Submitted by:

 

Accepted by:

GRANTEE:

  DSP GROUP, INC.    

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

(Signature)        

Address:

 

Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

3120 Scott Boulevard

Santa Clara, CA 95054

 

3